Citation Nr: 9913399	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  98-04 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits pursuant to Chapter 30, Title 38, United 
States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran had continuous active service from October 1972 
to June 1997.  The veteran attended the United States Naval 
Academy from 1974 to 1978.
This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1997, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's claim for 
educational assistance benefits pursuant to Chapter 30, Title 
38, United States Code.  The veteran subsequently perfected 
an appeal of that decision.  A hearing on this claim was held 
in Atlanta, Georgia, on December 7, 1998, before Jeff Martin, 
who is a member of the Board and was designated by the 
chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran had active service from October 1972 to July 
1974, prior to his entry into the United States Naval 
Academy.

3.  The veteran graduated from the United States Naval 
Academy and was commissioned in 1978.  

4.  The veteran had continuous active service from October 
1972 to June 1997, without interruption.

5.  The veteran did not take advantage of any potential 
eligibility for educational assistance benefits while in 
service.

6.  The veteran completed the requirements for a secondary 
school diploma prior to January 1, 1990.

7.  The veteran received an honorable discharge in June 1997.


CONCLUSION OF LAW

The basic eligibility requirements for educational assistance 
benefits pursuant to Chapter 30, Title 38, United States 
Code, are met.  38 U.S.C.A. §§ 3011, 5107, 3452(a)(1) (West 
1991); 38 C.F.R. §§ 21.7020(a); 21.7044(a), (c), and (d) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is eligible for educational 
assistance benefits pursuant to Chapter 30, Title 38, United 
States Code, (Chapter 30 benefits) because his two years of 
active service prior to his entry into the United States 
Naval Academy (Naval Academy) exempt him from the bar to 
eligibility placed on claimants commissioned from a service 
academy after December 31, 1976.  The veteran's contentions 
constitute a plausible or well-grounded claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board further finds 
that the VA has met its statutory obligation to assist him in 
the development of his claim. 38 U.S.C.A. § 5107(a) (West 
1991).

In the present case, the veteran served on active duty from 
October 1972 to July 1974, and then entered the Naval 
Academy.  He graduated from the Naval Academy in 1978, and 
had continuous active service from this time until June 1997, 
when he retired from service receiving an honorable 
discharge.  He testified at a hearing before the RO that at 
no time during his period of active service did he take 
advantage of any educational assistance benefits that might 
have been available to him.  

As noted above, the veteran claims eligibility for Chapter 30 
benefits based on an exemption to the ban for claimants 
commissioned from a service academy after 1976.  More 
specifically, the veteran asserts that his eligibility for 
educational assistance benefits pursuant to Chapter 34, Title 
38, United States Code (Chapter 34 benefits) serves as a 
basis to establish his eligibility for Chapter 30 benefits, 
and that his two years of service prior to entering the 
academy are the grounds for both his Chapter 34 eligibility 
and his exemption to the ban.  38 U.S.C.A. § 3452(a) (1) 
(West 1991); 38 C.F.R. § 21.7044(d) (1998).  The RO 
determined that his Naval Academy experience serves as an 
absolute ban on his entitlement to Chapter 30 benefits.  
38 U.S.C.A. § 3011(c)(2) (West 1991).  

Chapter 34, Title 38, United States Code, established 
benefits for veterans with more than 180 days of active duty, 
any part of which occurred between January 31, 1955 and 
January 1, 1977.  38 U.S.C.A. § 3452(a)(1) (West 1991).  
Specific entitlement computations are based on duration of 
service during this time period.  38 U.S.C.A. § 3461(a) (West 
1991).  In the case before us, the veteran has more than 180 
days of service from 1972 to 1974, during the applicable 
period, and earned entitlement based on this period of active 
service.  Thus, he is eligible for benefits under Chapter 34.

Under 38 C.F.R. § 21.7044 (1998), claimants eligible for 
Chapter 34 benefits may establish eligibility for Chapter 30 
benefits.  The requirements for such eligibility, based 
solely on active duty, are set out in 38 C.F.R. § 21.7044(a), 
which provides in pertinent part: 

(1) The individual must have met the 
requirements of 38 U.S.C. Chapter 34, as 
in effect on December 31, 1989, 
establishing eligibility for educational 
assistance allowance under that chapter;

(2) As of December 31, 1989, the 
individual must have entitlement 
remaining for educational assistance 
allowance under 38 U.S.C.A. Chapter 34;

(3) The individual must complete the 
requirements of a secondary school 
diploma or an equivalency certificate 
before January 1, 1990; 

(4) After June 30, 1985, the individual 
must serve at least three years 
continuous active duty in the Armed 
Forces;

(5) Upon completion of the requisite 
active duty service the individual must 
either continue on active duty, or be 
discharged from active duty with an 
honorable discharge; and

(6) The individual must have been on 
active duty at any time during the period 
beginning on October 19, 1984, and ending 
on July 1, 1985, and continued on active 
duty without a break in service.

Based on the evidence of record, the veteran satisfies each 
of these criteria.  As noted above, he is eligible for 
Chapter 34 benefits; he earned entitlement under this program 
and testified that he did not use such entitlement while on 
active service, and therefore, had entitlement left as of 
December 31, 1989.  Additionally, he entered the Naval 
Academy in 1974, and thus had a high school diploma or its 
equivalent at this time, well before January 1, 1990.  
Moreover, he has continuous active service from 1972 to 1997, 
and thus has three years of continuous service after June 30, 
1985, and also had active duty during the period from October 
1984 to July 1985.  Finally, he was discharged from active 
duty with an honorable discharge after completion of the 
requisite active service.  

Despite the veteran's satisfaction of the above requirements, 
as discussed previously, the regulation restricts eligibility 
for Chapter 30 benefits if the claimant receives a commission 
as an officer from a service academy, to include the Naval 
Academy, after December 31, 1976.  38 C.F.R. § 21.7044(c) 
(1998); see also 38 U.S.C.A. § 3011(c)(1) (West 1991).  Since 
the veteran graduated from the Naval Academy in 1978, this 
provision apparently bars his receipt of Chapter 30 benefits.  
However, under 38 C.F.R. § 21.7044(d) (1998), a veteran who 
has met the requirements for educational assistance under 
paragraph (a) of 38 C.F.R. § 21.7044 before receiving a 
commission as an officer in the Armed Forces upon graduation 
from a service academy is exempted from the restriction of 
section (c).  
 
Given the above, the outcome of this case turns on whether 
the exemption laid out in 38 C.F.R. § 21.7044(d) (1998) 
applies to the veteran, that is, does the veteran's two years 
of service from 1972 to 1974 prior to entering the Naval 
Academy, constitute "meeting the requirements" for 
educational assistance as stated in 38 C.F.R. § 21.7044(a), 
before receiving his commission upon graduation in 1978.  On 
its face, the requirement that the veteran satisfy the 
criteria for Chapter 30 benefits before receiving his 
commission would preclude the veteran from taking advantage 
of this exemption because his prior service is from 1972-74, 
and Chapter 30 eligibility requires active service from 
October 19, 1984 to July 1, 1985, well after this timeframe.  
See 38 C.F.R. § (a)(6) (1998).  

However, in examining this question further, considering the 
interplay of the applicable statutes and regulations, the 
Board finds that to interpret this section to exclude 
claimants such as the veteran creates an absurd 
interpretation of the regulation and appears to go against 
the intent of the exception.  Section 21.7044 governs the 
eligibility of Chapter 30 benefits for claimants who are 
already eligible for Chapter 34 benefits.  See 38 C.F.R. 
§ 21.7044 (1998).  Because of the eligibility requirements 
set out for Chapter 34 benefits, this means that all 
qualifying claimants must have served more than 180 days 
prior to January 1, 1977.  In contrast, as noted above, 
eligibility for Chapter 30 benefits under 38 C.F.R. 
§ 21.7044(a) also generally requires active service after 
June 30, 1985 and active service during the period from 
October 19, 1984, to July 1, 1985.  Accordingly, under a 
strict prima facia interpretation of 38 C.F.R. § 21.7044(d), 
to have qualifying Chapter 30 service before attending a 
service academy, the veteran would have to enter the academy 
after October 1984.  Given that most service academies have 
age limitations and rigid fitness requirements, the 
likelihood of a veteran with service prior to 1977 (as 
required for Chapter 34 benefits) qualifying to attend a 
service academy after October 1984 (as required for Chapter 
30 benefits) is not only improbable, but virtually 
impossible.  Consequently, all potentially eligible Chapter 
34 veterans are excluded from qualifying for the exemption 
under this interpretation.  Because an interpretation of a 
provision such that it is applicable to none of the potential 
claimants is an absurd interpretation, and statutory 
interpretations which produce unjust or absurd results should 
be rejected, the Board declines to accept this interpretation 
of the provision.  See Perry v. Commerce Loan, Co., 383 U.S. 
392, 400 (1966); Dunn v. Commodities Futures Trading Comm'n, 
519 U.S. 465 (1997) (if the text is unambiguous, no further 
interpretation is required, unless the text produces a 
manifestly absurd result).

Looking beyond the plain language, at the time the exemption 
was finalized the Federal Register's comments explained that 
the bar to eligibility for persons graduating from service 
academies after December 31, 1976, "does not apply to those 
who already had established entitlement under this program 
[Chapter 30] before being commissioned."  59 Fed. Reg. 24050 
(May 10, 1994).  It states that by amending the appropriate 
regulations "it will be clear that these individuals will 
maintain their eligibility for educational assistance [under 
Chapter 30]."  Id.  The regulation goes on to clearly place 
this exemption provision in both 38 C.F.R. § 21.7042 (1998), 
governing basic eligibility requirements, and 38 C.F.R. §  
21.7044, governing Chapter 34 eligibility.  Based on these 
comments, it is clear to the Board that the intent of the 
exemption was to preserve eligibility for those already 
eligible before entering a service academy, and given that 
this preservation of eligibility was placed in Section 
21.7044, the exception was intended to extend to Chapter 34 
eligible veterans.  Since, as stated previously,  there is no 
way for a Chapter 34 eligible veteran to meet the Chapter 30 
eligibility requirements prior to attendance at a service 
academy, to interpret this section as written violates this 
intent and makes 38 C.F.R. § 21.7044(d) ineffective, 
essentially inapplicable to any claimant under 38 C.F.R. 
§ 21.7044.  

Consequently, the Board concludes that the only non-absurd 
interpretation of 38 C.F.R. § 21.7044(d) is to determine that 
veterans such as the one before us, who are eligible for 
Chapter 34 benefits, who have Chapter 34 eligible active 
service prior to entry into a service academy, and who 
satisfy the criteria for Chapter 30 benefits as laid out in 
38 C.F.R. § 21.7044(a) or (b), before or after being 
commissioned from a service academy, are intended to be 
exempted from the restriction laid out in 38 C.F.R. 
§ 21.7044(c) (1998).  Accordingly, since the veteran has 
satisfied all these criteria, his claim for eligibility for 
Chapter 30 benefits pursuant to Section 21.7044 is granted.  


ORDER

The claim for entitlement to educational assistance benefits 
under Chapter 30, Title 38, United States Code, is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits. 



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 


